Case 2:16-cv-00254-DRH-AKT Document 62-7 Filed 03/10/20 Page 1 of 8 PageID #: 585




                         EXHIBIT 7
Case
 Case2:16-cv-00254-DRH-AKT
       2:16-cv-00254-DRH-AKT Document
                              Document62-7
                                       18 Filed
                                           Filed 05/16/16
                                                 03/10/20 Page
                                                          Page 12 of
                                                                  of 78 PageID
                                                                        PageID #:
                                                                               #: 98
                                                                                  586



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------------------)(
 FRANCISCO RODRIGUEZ and ARISTIDES                                        Civil Case No.: 2:16-cv-00254
 ALFREDO DILLATORO,                                                       (DRH)(AKT)

                                     Plaintiffs,

          -against-
                                                                          ANSWER
 RIDGE PIZZA INC. d/b/a ALFREDO'S PIZZERIA,
 DENNIS DONOFRIO, and VELlA DONOFRIO,

                                     Defendants.
 --------------------------------------------------------------------)(
         The defendants, Ridge Pizza, Inc., Dennis Donofrio, and Velia Donofrio, by their

 attorneys Wickham, Bressler & Geasa, P.C., as and for their answer to the complaint,

 respectfully state:

         1.       Deny knowledge or information sufficient to form a·belief as to the allegations set

 forth in paragraph 1 of the complaint and respectfully refer questions of law to the Court.

         2.       Deny knowledge or information sufficient to form a belief as to the allegations set

 forth in paragraph 2 of the complaint and respectfully refer questions of law to the Court.

         3.       Deny knowledge or information sufficient to form a belief as to the allegations set

 forth in paragraph 3 of the complaint and respectfully refer questions of law to the Court.

         4.       Deny the allegations set forth in paragraph 4 of the complaint.

         5.       Deny knowledge or information sufficient to form a belief as to the allegations set

 forth in paragraph 5of the complaint.

         6.       Deny the allegations set forth in paragraph 6 of the complaint.

         7.       Deny knowledge or information sufficient to form a belief as to the allegations set

 forth in paragraph 7 of the complaint.




                                                          1
Case
 Case2:16-cv-00254-DRH-AKT
       2:16-cv-00254-DRH-AKT Document
                              Document62-7
                                       18 Filed
                                           Filed 05/16/16
                                                 03/10/20 Page
                                                          Page 23 of
                                                                  of 78 PageID
                                                                        PageID #:
                                                                               #: 99
                                                                                  587



         8.      Deny the allegations set forth in paragraph 8 of the complaint.

         9.      Deny the allegations set forth in paragraph 9 of the complaint.

         10.    Deny the allegations set forth in paragraph 10 of the complaint.

         11.    Deny the allegations set forth in paragraph 11 of the complaint.

         12.    Deny the allegations set forth in paragraph 12 of the complaint.

         13.    Deny the allegations set forth in paragraph 13 of the complaint.

         14.    Deny the allegations set forth in paragraph 14 of the complaint.

         15.    Admit the allegations set forth in paragraph 15 of the complaint.

         16.    Deny the allegations set forth in paragraph 16 ofthe complaint.

         17.    Deny the allegations set forth in paragraph 17 of the complaint.

         18.    Deny the allegations set forth in paragraph 18 of the complaint.

         19.    Deny the allegations set forth in paragraph 19 of the complaint.

        20.     Admit the allegations set forth in paragraph 20 of the complaint.

        21.     Deny the allegations set forth in paragraph 21 of the complaint.

        22.     Deny the allegations set forth in paragraph 22 of the complaint.

        23.     Deny the allegations set forth in paragraph 23 of the complaint.

        24.     Deny knowledge or information sufficient to form a belief as to the allegations set

 forth in paragraph 24 of the complaint, except admit that Velia Donofrio is a natural person.

        25.     Deny the allegations set forth in paragraph 25 of the complaint.

        26.     Deny knowledge or information sufficient to form a belief as to the allegations set

 forth in paragraph 26 of the complaint and respectfully refer questions of law to the Court.

        27.     Deny knowledge or information sufficient to form a belief as to the allegations set

 forth in paragraph 27 of the complaint and respectfully refer questions oflaw to the Court.




                                                 2
Case
 Case2:16-cv-00254-DRH-AKT
      2:16-cv-00254-DRH-AKT Document
                             Document62-7
                                      18 Filed
                                          Filed05/16/16
                                                03/10/20 Page
                                                          Page34ofof78PageID
                                                                       PageID#:#:100
                                                                                  588



         28.    Deny knowledge or information sufficient to form a belief as to the allegations set

 forth in paragraph 28 of the complaint and respectfully refer questions of law to the Court.

         29.    Deny knowledge or information sufficient to form a belief as to the allegations set

 forth in paragraph 29 of the complaint and respectfully refer questions of law to the Court.

        30.     Deny knowledge or information sufficient to form a belief as to the allegations set

 forth in paragraph 30 of the complaint and respectfully refer questions oflaw to the Court.

        31.     Deny knowledge or information sufficient to form a belief as to the allegations set

 forth in paragraph 31 of the complaint and respectfully refer questions of law to the Court.

        32.     Deny knowledge or information sufficient to form a belief as to the allegations set

 forth in paragraph 32 of the complaint and respectfully refer questions oflaw to the Court.

        33.     Deny knowledge or information sufficient to form a belief as to the allegations set

 forth in paragraph 33 of the complaint and respectfully refer questions of law to the Court.

        34.     Deny knowledge or information sufficient to form a belief as to the allegations set

 forth in paragraph 34 of the complaint and respectfully refer questions of law to the Court.

        35.     Deny knowledge or information sufficient to form a belief as to the allegations set

forth in paragraph 35 of the complaint and respectfully refer questions of law to the Court.

        36.     Deny knowledge or information sufficient to form a belief as to the allegations set

forth in paragraph 36 of the complaint and respectfully refer questions oflaw to the Court.

        37.     Deny knowledge or information sufficient to form a belief as to the allegations set

forth in paragraph 37 of the complaint and respectfully refer questions of law to the Court.

        38.    Deny knowledge or information sufficient to form a belief as to the allegations set

forth in paragraph 38 of the complaint and respectfully refer questions of law to the Court.

        39.    Deny the allegations set forth in paragraph 39 of the complaint.




                                                 3
Case
 Case2:16-cv-00254-DRH-AKT
      2:16-cv-00254-DRH-AKT Document
                             Document62-7
                                      18 Filed
                                          Filed05/16/16
                                                03/10/20 Page
                                                          Page45ofof78PageID
                                                                       PageID#:#:101
                                                                                  589



       40.   Deny the allegations set forth in paragraph 40 of the complaint.

       41.   Deny the allegations set forth in paragraph 41 of the complaint.

       42.   Deny the allegations set forth in paragraph 42 of the complaint.

       43.   Deny the allegations set forth in paragraph 43 of the complaint.

       44.   Deny the allegations set forth in paragraph 44 of the complaint.

       45.   Deny the allegations set forth in paragraph 45 of the complaint.

       46.   Deny the allegations set forth in paragraph 46 of the complaint.

       47.   Deny the allegations set forth in paragraph 47 of the complaint.

       48.   Deny the allegations set forth in paragraph 48 of the complaint.

       49.   Deny the allegations set forth in paragraph 49 of the complaint.

       50.   Deny the allegations set forth in paragraph 50 of the complaint.

       51.   Deny the allegations set forth in paragraph 51 of the complaint.

       52.   Deny the allegations set forth in paragraph 52 of the complaint.

       53.   Deny the allegations set forth in paragraph 53 of the complaint.

       54.   Deny the allegations set forth in paragraph 54 of the complaint.

       55.   Deny the allegations set forth in paragraph 55 of the complaint.

       56.   Deny the allegations set forth in paragraph 56 of the complaint.

       57.   Deny the allegations set forth in paragraph 57 of the complaint.

       58.   Deny the allegations set forth in paragraph 58 of the complaint.

       59.   Deny the allegations set forth in paragraph 59 of the complaint.

       60.   Deny the allegations set forth in paragraph 60 of the complaint.

      61.    Deny the allegations set forth in paragraph 61 of the complaint.

      62.    Deny the allegations set forth in paragraph 62 of the complaint.




                                              4
Case
 Case2:16-cv-00254-DRH-AKT
      2:16-cv-00254-DRH-AKT Document
                             Document62-7
                                      18 Filed
                                          Filed05/16/16
                                                03/10/20 Page
                                                          Page56ofof78PageID
                                                                       PageID#:#:102
                                                                                  590



         63.    Deny the allegations set forth in paragraph 63 of the complaint.

         64.    Deny the allegations set forth in paragraph 64 of the complaint.

         65.    Defendants repeat and reallege the answers to paragraphs "1" through "64" ofthe

 complaint as though fully set forth at length herein in response to paragraph 65 of the complaint.

         66.    Deny knowledge or information sufficient to form a belief as to the allegations set

 forth in paragraph 66 of the complaint and respectfully refer questions of law to the Court.

        67.     Deny knowledge or information sufficient to form a belief as to the allegations set

 forth in paragraph 67 of the complaint and respectfully refer questions of law to the Court.

        68.     Deny the allegations set forth in paragraph 68 of the complaint.

        69.     Deny the allegations set forth in paragraph 69 of the complaint.

        70.     Deny the allegations set forth in paragraph 70 of the complaint.

        71.     Defendants repeat and reallege the answers to paragraphs "1" through "70" of the

 complaint as though fully set forth at length herein in response to paragraph 71 of the complaint.

        72.     Deny knowledge or information sufficient to form a belief as to the allegations set

 forth in paragraph 72 of the complaint and respectfully refer questions of law to the Court.

        73.     Deny the allegations set forth in paragraph 73 of the complaint.

        74.     Deny the allegations set forth in paragraph 74 of the complaint.

        75.     Defendants repeat and reallege the answers to paragraphs "1" through "74" of the

complaint as though fully set forth at length herein in response to paragraph 75 of the complaint.

        76.    Deny the allegations set forth in paragraph 76 of the complaint.

        77.    Deny the allegations set forth in paragraph 77 of the complaint.

        78.    Deny the allegations set forth in paragraph 78 of the complaint.

        79.    Deny the allegations set forth in paragraph 79 of the complaint.




                                                 5
Case
 Case2:16-cv-00254-DRH-AKT
      2:16-cv-00254-DRH-AKT Document
                             Document62-7
                                      18 Filed
                                          Filed05/16/16
                                                03/10/20 Page
                                                          Page67ofof78PageID
                                                                       PageID#:#:103
                                                                                  591



         80.    Deny the allegations set forth in paragraph 80 of the complaint.

         81.    Defendants repeat and reallege the answers to paragraphs "1" through "80" of the

 complaint as though fully set forth at length herein in response to paragraph 81 of the complaint.

        82.     Deny knowledge or information sufficient to form a belief as to the allegations set

 forth in paragraph 82 of the complaint and respectfully refer questions of law to the Court.

        83.     Deny the allegations set forth in paragraph 83 of the complaint.

        84.     Deny the allegations set forth in paragraph 84 of the complaint.

        85.     Defendants repeat and reallege the answers to paragraphs "1" through "84" of the

 complaint as though fully set forth at length herein in response to paragraph 85 of the complaint.

        86.     Deny knowledge or information sufficient to form a belief as to the allegations set

 forth in paragraph 86 of the complaint and respectfully refer questions of law to the Court.

        87.     Deny the allegations set forth in paragraph 87 of the complaint.

        88.     Deny the allegations set forth in paragraph 88 of the complaint.

                                AS AND FOR A FIRST DEFENSE

        89.     The first claim for relief fails to state a claim upon which relief can be granted.

                              AS AND FOR A SECOND DEFENSE

        90.    The second claim for relief fails to state a claim upon which relief can be granted.

                                AS AND FOR A THIRD DEFENSE

        91.    The third claim for relief fails to state a claim upon which relief can be granted.

                              AS AND FOR A FOURTH DEFENSE

        92.    The fourth claim for relief fails to state a claim upon which relief can be granted.

                                AS AND FOR A FIFTH DEFENSE

        93.    The fifth claim for relief fails to state a claim upon which relief can be granted.




                                                  6
Case
 Case2:16-cv-00254-DRH-AKT
      2:16-cv-00254-DRH-AKT Document
                             Document62-7
                                      18 Filed
                                          Filed05/16/16
                                                03/10/20 Page
                                                          Page78ofof78PageID
                                                                       PageID#:#:104
                                                                                  592



          WHEREFORE, defendants demand judgment dismissing the complaint.

 Dated: May 16, 2016
        Mattituck, New York
                                          WICKHAM, BRESSLER & GEASA, P.C.



                                                         Eri . Bressler
                                          Attorneys for De ndants
                                          13015 Main Road
                                          P.O. Box 1424
                                          Mattituck, New York 11952
                                          (631) 298-8353
                                          ebressler@wbglawyers.com
 TO :     Steven J. Moser, Esq.
          Steven J. Moser, P.C.
          Attorneys for Plaintiffs
          3 School Street, Suite 207B
          Glen Cove, New York 11542
 ejblclt/Donofrio/Answer




                                            7
